Citation Nr: 9917580	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  93-24 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an assignment of evaluation in excess of 10 
percent for plantar 
Fasciitis.  

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
September 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1991 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

This case was previously before the Board in November 1997.  
At that time the Board granted the veteran entitlement to 
service connection for a right knee disorder and denied the 
veteran an increased rating for bilateral tibial stress 
fractures.  At that time, the Board remanded two issues for 
further development.  First, the Board remanded the veteran's 
claim of entitlement to service connection for a left knee 
disorder.  Second, the Board remanded the veteran's claim of 
entitlement to an increased rating for plantar fasciitis.  
These claims were remanded for examination to determine the 
etiology of the left knee disorder and the severity of the 
plantar fasciitis.  The veteran was mailed notice of the 
scheduled time of this examination, however, the veteran did 
not report.  Therefore, the Board proceeds to decide the 
claims with the evidence already of record in the case file.


FINDINGS OF FACT

1. The veteran's plantar fasciitis is manifested by pain 
without associated  
dysfunction.

2.  There is no competent medical evidence of a current left 
knee disorder.


CONCLUSION OF LAW

1. The schedular criteria for a rating in excess of 10 
percent for plantar fasciitis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Code 5399-5279 (1998).

2.  The veteran's claim of entitlement to service connection 
for a left knee disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Entitlement to an increased rating for plantar fasciitis

The veteran asserts that his plantar fasciitis is more 
severely disabling than reflected by his 10 percent 
disability rating.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception with the initial rating award dated June 1991.  
Accordingly, his claim must be deemed "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and 
VA has a duty to assist the veteran in the development of 
facts pertinent to the claim.  See Fenderson v. West, No. 96-
947, slip op. at 21 (U.S. Vet. App. Jan. 20, 1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  Under these circumstances, VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  This obligation was satisfied by the 
examinations and records described below, and the Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed.

The veteran underwent a VA examination in October 1996 in 
conjunction with his claim for an increased rating for 
plantar fasciitis.  At that examination, the veteran reported 
bilateral plantar pain, particularly in the morning and also 
with prolonged activity.  Physical examination of the 
veteran's left foot showed a well-healed surgical scar in the 
plantar aspect of his foot just distal to the calcaneus 
consistent with his plantar fascia release.  It was tender to 
palpation, particularly at the calcaneal tuberosity.  He had 
a negative bowstring sign and a normal arch.  Physical 
examination of the other foot showed no evidence of scarring, 
he was tender at the calcaneal tuberosity in the plantar 
fascia with a negative bowstring and normal contour of his 
arch.  The examiner diagnosed the veteran with bilateral 
plantar fasciitis. 

The veteran has also sought treatment for this plantar 
fasciitis at an Army hospital since service.  These records, 
from March 1990 to October 1995, reveal that the veteran 
underwent a left plantar fascia release in March 1990 and 
that the veteran has repeatedly complained of foot pain since 
that time.  In November 1991 he complained of heel and tendo-
Achilles pain and was diagnosed with plantar fasciitis and 
Achilles tendonitis.  In October 1992, he again complained of 
bilateral Achilles/heel pain.  The physician noted the 
veteran had a full range of motion, strength bilaterally was 
within normal limits, and there was no swelling.  The veteran 
was diagnosed with pes planus and bilateral Achilles 
tightness.  Again in August 1995, the veteran was noted to 
have pain in the Achilles tendon.

Finally, the veteran was examined in May 1991 and no foot 
disorder was noted.

The veteran has been rated at 10 percent under 38 C.F.R. 
§ Part 4, Diagnostic Code 5399-5279.  This code provides that 
the maximum rating of ten percent is warranted where there is 
metatarsalgia, anterior (Morton's disease) unilateral or 
bilateral.  As the veteran is presently rated at the highest 
rating possible, the Board cannot provide a higher rating 
under this diagnostic code.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  There has been no evidence submitted 
that the veteran is unemployable due to this disability.  
Under these circumstances, the Board finds that the veteran 
has not demonstrated marked interference with employment so 
as to render impractical the application of the regular 
rating schedule standards.  In the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

B. Entitlement to service connection for a left knee disorder

The veteran has claimed entitlement to service connection for 
a left knee disorder.  In order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
In making a claim for service connection, however, the 
veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  Unless the claimant meets his burden of 
establishing a well-grounded claim, VA has no duty to assist 
the claimant in developing his claim.  See Epps v. Gober, 126 
F.3d 1464, 1467-1469 (1997).

A review of the veteran's service medical records reveals 
that the veteran experienced problems with his left knee 
while in service.  In September 1984 the veteran reported 
that he sustained an injury to his left knee while playing 
basketball.  As the injury did not resolve in a timely 
manner, the veteran underwent a diagnostic arthroscopy of the 
left knee in October 1984.  The veteran was diagnosed with 
first degree sprain of the medial collateral ligament and the 
diagnostic arthroscopy was found to be essentially normal.  
However, the veteran continued to complain of left knee pain.  
A Medical Board of September 1989 found that the veteran had 
mild degenerative changes of both knees.  The veteran again 
complained of left knee pain in May 1990.

The Board also notes that the veteran has submitted medical 
evidence of treatment received at an army facility after he 
was discharged from service.  These records, from March 1990 
to October 1995, show that the veteran complained of 
bilateral knee pain in February and April of 1992.  Further, 
in March 1994, the doctor noted the veteran's pain and found 
no significant degenerative joint disease in the veteran's 
knees.

A VA examination conducted in May 1991 found that the veteran 
complained of pain in both knees but there were no clinical 
findings pertaining to the left knee.

A second VA examination was conducted in October 1996.  The 
examiner noted that physical examination of the left knee 
shows 0 to 130 degrees range of motion with a negative 
patellar tilt and severe medial joint line tenderness.  
Otherwise, the veteran was stable with a negative Lachman, no 
pivot shift, no posterior sag, and no intra-articular 
effusion.  The examiner diagnosed the veteran with bilateral 
anterior knee pain.  The left knee x-rays were unremarkable.  
The pain to the left knee was deemed most consistent with 
lateral compression syndrome from a tight lateral retinaculum 
without any severe internal derangement of his knee.

There is no competent medical evidence that the veteran has a 
current left knee disability.  First, although pain has been 
diagnosed, no organic pathology has been documented.  At the 
most recent VA examination, the veteran's knee was stable 
with a negative Lachman, no pivot shift, no posterior sag and 
no intra-ocular effusion.  Further, the left knee x-rays were 
unremarkable.  The veteran has stated that he has a current 
left knee disorder.  However, the Board notes that where the 
issue is one of medical diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet.App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1991).  Since the record does not 
indicate that the veteran possesses the medical training and 
expertise necessary to render a diagnosis, his lay statements 
alone cannot serve as a sufficient predicate upon which to 
find his claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet.App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993)).

Finally, the Board is unaware of any information in this 
matter that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well 
ground the veteran's claim.  See generally McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995). The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for the 
benefit sought, and the reasons why the current claim has 
been denied.  Id.


ORDER

1. Entitlement to a rating in excess of 10 percent for 
plantar fasciitis is denied.

2.  Entitlement to service connection for a left knee 
disorder is denied. 



		
	BRUCE KANEE
	Member, Board of Veterans' Appeals



 

